DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The Examiner notes that this 2nd Non-Final Office Action is being issued to further clarify the record. This action is in reply to the communications filed on 10/29/2020.  The Examiner notes claims 1-19 & 21-22 are currently pending and have been examined; claims 1-19 are currently amended, and 21-22 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 & 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 & 22
The term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification specifically states that "No air is able to pass through the ambient air aperture 1034 as the third aperture of the valve housing 1050 is sealed by the intermediate section 1008 of the rotatable air guide 1000." See ¶44-¶45 of the Applicant's Specification. This is contrary to the "substantially sealed," in the claim which make the claim indefinite as substantially could allow for some 
All dependent limitations are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-15, 17-19, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle et al. (US 2011/0226130 A1) in view of Holsten et al. (US 2014/0237763 A1) further in view of FOENSS (US 20150135475 A1), hereinafter Kienzle, Holsten, & Foenss, respectively.
Regarding claim 1 (Currently Amended)
Kienzle discloses a dust collection…[Fig 1, ¶26, shows the dust collection system] for a dust extractor comprising: 
a housing [#6 & #33]; 
an air inlet chamber [#5] formed within the housing [Fig 1-2]; 
an air inlet aperture [#3] formed in a wall of the housing [Fig 1-2], wherein air is drawn through the air inlet aperture into the air inlet chamber [Fig 1]; 
an air outlet chamber [#37 & #39] formed within the housing [Fig 1-2]; 
an air outlet aperture [#20] formed in the wall of the housing [Fig 1-2], wherein air is drawn through the air outlet aperture out of the air outlet chamber by a vacuum source [Fig 1-2, ¶33]; 
an air intermediate chamber [#38] formed in the housing [Fig 1-2]; 
a filter [¶26, #1 & #2] mounted within the housing [Fig 1-2], the filter including a first part [#2] through which air passes from the air inlet chamber to the air outlet chamber [Fig 1-2], and a second part [#1] through which air passes from the air inlet chamber to the air intermediate chamber [Fig 1]; 
a valve [¶28, "switch-over element" is a valve for changing air flow within the dust collection 
an…air aperture [#29]…in communication with the valve [Fig 1-2, #29 is in communication with the "switch-over element"], the…air aperture arranged to receive…air in communication with the valve [Fig 2]; 
wherein the valve switchable between a first position [Fig 1], where air passes from the air intermediate chamber to the air outlet chamber and the valve seals the…air aperture [Fig 1], and a second position [Fig 2], where air passes from the…air aperture to the air intermediate chamber and the valve seals passage of air from the air intermediate chamber to the air outlet chamber [Fig 2].
Kienzle may not explicitly disclose dust collection box.  
However Holsten teaches a dust collection box [Fig 2, ¶65 & ¶67-¶63, #12 and #30 can be disconnected from the suction source as a single unit].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dust collection as disclosed by Kienzle to have a dust collection box as disclosed by Holsten.  One of ordinary skill in the art would have been motivated to make this modification so the dust collection system is a single unit which reduces removal steps for it from the suction source for maintenance purposes.
Kienzle may not explicitly disclose an ambient air aperture formed in the wall of the housing in communication with the valve, the ambient air aperture arranged to receive ambient air in communication with the valve.
However Foenss teaches a dust collection system [Fig 2 & 4] with an ambient air aperture [#33] formed in the wall of the housing in communication with the valve [Fig 4], the ambient air aperture arranged to receive ambient air in communication with the valve [Fig 4, ¶48].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air aperture as disclosed by Kienzle as modified to have an ambient air aperture formed in the wall of the housing in communication with the valve, the ambient air aperture arranged to receive ambient air in communication with the valve as disclosed by Foenss. One of ordinary skill in the art would have been motivated to make this modification to keep the air from the filters from entering the motor and therefore prevent any buildup of dust in the motor from the dust not removed 
Regarding claim 2 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 1, wherein the valve comprises: a valve…having a first aperture [Kienzle:  #32], a second aperture [Kienzle:  #26] and a third aperture [Kienzle:  #29], the first aperture being connected to air outlet chamber [Kienzle:  Fig 1-2, #32 is connected to #37/#39], the second aperture being connected to the air intermediate chamber [Kienzle:  Fig 1-2, #26 is connected to #38], and the third aperture being connected to the ambient air aperture [Kienzle:  Fig 1-2, #29 is connected to #23]; and a rotatable air guide rotatably [Kienzle:  #9] mounted within the valve [Kienzle:  Fig 1-2]…; wherein the rotatable guide is rotatable between two positions [Kienzle:  Fig 1-2, ¶33 & ¶38] within the valve…to switch the valve between the first position and the second position [Kienzle:  Fig 1-2], wherein in the first position…to allow passage of air from the air intermediate chamber to the air outlet chamber whilst sealing the third aperture to prevent air communication between the valve and the ambient air aperture [Kienzle:  Fig 1], and wherein in the second position…to allow passage of air from the air intermediate chamber to the ambient air aperture whilst sealing the first aperture to prevent air communication between the valve and the air outlet chamber [Kienzle:  Fig 2].
Kienzle as modified may not explicitly disclose a valve housing; or a rotatable air guide rotatably mounted within the valve housing and comprising a at least one air passageway; or wherein in the first position the at least one air passageway connects between the first aperture and the second aperture, and wherein in the second position the at least one air passageway connects between the second aperture and the third aperture.
However Foenss further teaches a valve housing [Fig 4, ¶43, #7]; or a rotatable air guide [#31] rotatably mounted within the valve housing [Fig 4] and comprising a at least one air passageway [Fig 4, ¶45, #31 contains at least one air passageway]; or wherein in the first position [Fig 4, ¶46] the at least one air passageway connects between the first aperture [#27] and the second aperture [#32], and wherein in the second position [¶47, #32 and #33 are connected via the air passageway] the at least one air passageway connects between the second aperture [#32] and the third aperture [#33].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the 
Regarding claim 4 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 1, but may not explicitly disclose wherein the housing comprises a container with a releasable lid. 
However Holsten further teaches wherein the housing comprises a container with a releasable lid [Fig 2, #30].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid as disclosed by Kienzle as modified to be releasable as disclosed by Holsten.  One of ordinary skill in the art would have been motivated to make this modification so the dirt collected can be emptied.
Regarding claim 5 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 4, wherein at least one of the air outlet chamber and/or the air intermediate chamber is formed on the lid [Kienzle:  Fig 1-2, #37 is formed on #33; Holsten:  The filters (#102) can be formed on the lid (#30)].
Regarding claim 6 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 4, wherein at least one of the air inlet aperture, air outlet aperture and/or the ambient air aperture is formed through the lid [Kienzle:  Fig 1-2, #20 & #26 are formed through the lid].
Regarding claim 7 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 4, wherein the valve is 
Regarding claim 8 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 4, wherein the filter is mounted on the lid adjacent the air outlet chamber and the air intermediate chamber [Kienzle:  Fig 1-2, #1 is adjacent to #37/#39 and #38].
Regarding claim 9 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 1, wherein the filter comprises pleats [Holsten:  ¶82, pleated filters are a known filtration method] separated into at least two parts by a glued split line [Kienzle:  Fig 1-2, ¶26, #1 & #2 are to separately sealed parts (i.e. a glue split line between them)].
Regarding claim 10 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 1, wherein the first part of filter is located between the air inlet chamber and the air outlet chamber [Kienzle:  Fig 1-2, #2 is located between #5 & #37/#39] and second part of the filter is located between the air inlet chamber and the air intermediate chamber [Kienzle:  Fig 1-2, #1 is located between #5 & #38].
Regarding claim 11 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 10, wherein the first part of filter forms part of the wall of the air inlet chamber and of the air outlet chamber [Kienzle:  Fig 1-2, #2 is part of the wall of #39], and the second part of the filter forms part of the wall of the air inlet chamber and of the air intermediate chamber [Kienzle:  Fig 1-2, #1 is part of the wall of #38].
Regarding claim 12 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 1, further comprising…that urges the valve towards its first position [Kienzle:  #36 can urge #9 towards the first position].
Kienzle as modified may not explicitly disclose a spring.
However Holsten further teaches a spring [Holsten:  #220].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Kienzle as modified to use a spring to urge the valve 
Regarding claim 13 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 12, wherein the valve comprises a rotatable air guide [Kienzle:  #9], wherein the spring urges the rotatable air guide towards its first position [Kienzle:  Fig 1, a spring can urge #14 towards the first position].
Regarding claim 14 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 1, but may not explicitly disclose further comprising a slider mounted on the housing manually slideable between a first positon and a second position on the housing; wherein the slider interacts with the valve so that when the slider is manually slid to its first position it switches the valve to its first position, and when the slider is manually slid to its second position it switches the valve to its second position.
However Holsten further teaches further comprising a slider [Holsten:  #206] mounted on the housing [Holsten:  Fig 5, #206 is mounted on #30] manually slideable between a first positon and a second position on the housing [Holsten:  Fig 5, 6A-6B, & 8, ¶99, #206 can be manually slide via #212]; wherein the slider interacts with the valve so that when the slider is manually slid to its first position it switches the valve to its first position, and when the slider is manually slid to its second position it switches the valve to its second position [Holsten:  Fig 7-8, ¶99].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dust collection box as disclosed by Kienzle to have a slider mounted on the housing manually slideable between a first positon and a second position on the housing; wherein the slider interacts with the valve so that when the slider is manually slid to its first position it switches the valve to its first position, and when the slider is manually slid to its second position it 
Regarding claim 15 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 14, further comprising a spring [Holsten:  #220] that urges the slider towards its first position [Holsten:  Fig 7].
Regarding claim 17 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 15, but may not explicitly disclose wherein the spring is integrally formed with the slider.
The Applicant has not disclosed that having spring being integrally formed with the slider solves any stated problem or is for any particular purpose. Moreover, it appears that the spring and slider would perform equally well with the spring being separable from the slider as disclosed by Holsten. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the spring and slider as disclosed by Kienzle as modified to be integral because the plurality of plates do not appear to provide any unexpected results and pursuant MPEP 2144.04-V-B, it has been held that absent persuasive evidence that the particular configuration of the claimed invention is significant, that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of engineering choice which a person skilled in the art would have found obvious.
Regarding claim 18 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 14, wherein the valve comprises a rotatable air guide having a cam [Kienzle:  #14], the slider comprises an elongate bar [Holsten:  #208 is an elongated bar], and an end of the elongate bar interacts with the cam of the rotatable air guide [Kienzle:  #14 can interact with the slider (#206) of Holsten (i.e. #15 & #16 of Kienzle)] so that a movement of the slider results in a movement of the rotatable air guide via the elongate arm and cam [Kienzle:  Fig 1-2].
Regarding claim 19 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 15, wherein the housing 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid as disclosed by Kienzle as modified to be releasable as disclosed by Holsten.  One of ordinary skill in the art would have been motivated to make this modification so the dirt collected can be emptied.
Regarding claim 21 (New)
The dust collection box of claim 1, wherein the first part of the filter is positioned along a plane [Fig 1], the plane being parallel to a front face through which air is received from the air inlet chamber [Fig 1, air is received from #5 along the front of #2 which is parallel to the plane of #2], but may not explicitly disclose and wherein the plane intersects the second part of the filter.
However Foenss further teaches wherein the first part of the filter [#16] is positioned along a plane [Fig 3], the plane being parallel to a front face through which air is received from the air inlet chamber [Fig 2-4, air is received from #12 along the front of #16 which is parallel to the plane of #16], and wherein the plane intersects the second part of the filter [Fig 3-4; the plane of #16 intersects #26].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle in view of Holsten further in view of Foenss further in view Steiner (US 5,400,464 A), hereinafter Steiner.
Regarding claim 3 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 2, wherein the rotatable air guide comprises: a first rod section [Foenss:  #31 has two ends with the air passageway interposed between them, the first end (i.e. coming out of the page) is the first rod section] interconnected to a second pin section [Foenss:  Fig 4, the second end of #31 opposite the first end] via an intermediate section [Foenss:  Fig 4, the portion surrounding the air passageway in the figure], the rotatable air guide being rotatably mounted in the valve housing by the first rod section and second pin section [Foenss:  the two ends of #31 mount it within #7];…, wherein gaps…form the at least one passageway [Foenss:  Fig 4, the gaps between portions of the intermediate section form the passageway]; wherein, in the first position, the gaps formed…connect between the first aperture and the second aperture whilst the intermediate 
Kienzle as modified may not explicitly disclose a plurality of plates mounted on and extending perpendicular to the intermediate section, wherein gaps between adjacent plates form the at least one passageway.
However Steiner teaches a plurality of plates [Fig 10 & 17, valves #29 & #33 have hollow gaps between a plurality of plates which forming passageways for air to travel; increasing the number of gaps would not change its function] mounted on and extending perpendicular to the intermediate section [Fig 10 & 17], wherein gaps between adjacent plates form the at least one passageway [Fig 10 & 17, valves #29 & #33 have hollow gaps between a plurality of plates which forming passageways for air to travel; increasing the number of gaps would not change their function]
The Applicant has not disclosed that having the plurality of plates mounted on and extending perpendicular to the intermediate section, wherein gaps between adjacent plates form the at least one passageway solves any stated problem or is for any particular purpose. Moreover, it appears that the valve would perform equally well with the plurality of plates and gaps. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the intermediate section as disclosed by Kienzle as modified to have a plurality of plates mounted on and extending perpendicular to the intermediate section, wherein gaps between adjacent plates form the at least one passageway because the plurality of plates do not appear to provide any unexpected results.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle in view of Holsten further in view of Foenss further in view of Nilsson et al. (US 2018/0281004 A1), hereinafter Nilsson.
Regarding claim 16 (Currently Amended)
Kienzle as modified teaches the dust collection box according to claim 15, but may not explicitly disclose wherein the spring is formed from two resilient strings arranged in a wave-like manner with their undulations extending in a plane, wherein peaks and troughs of each string are aligned with peak and troughs of the other string, the troughs of the two strings being connected together to form diamond-shaped apertures, the spring compressing and expanding within plane.
However Nilsson teaches wherein the spring [#400] is formed from two resilient strings [Fig 6-8, ¶62, #400 has to columns of #408 which form diamond shapes] arranged in a wave-like manner with their undulations extending in a plane [Fig 6-8, #408 are formed in a plane], wherein peaks [#410] and troughs [#412] of each string are aligned with peak and troughs of the other string [Fig 6-8], the troughs of the two strings being connected together to form diamond-shaped apertures [Fig 6-8], the spring compressing and expanding within plane [Fig 17-18].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring as disclosed by Kienzle as modified to have the spring be formed from two resilient strings arranged in a wave-like manner with their undulations extending in a plane, wherein peaks and troughs of each string are aligned with peak and troughs of the other string, the troughs of the two strings being connected together to form diamond-shaped apertures, the spring compressing and expanding within plane as disclosed by Nilsson.  One of ordinary skill in the art would have been motivated to make this substitution as an alternative biasing means that generates a restorative force for opening/closing a valve [Nilsson:  ¶11].

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle in view of Holsten further in view of Foenss further in view of Hartmann et al. (US 2019/0247991 A1), hereinafter Hartmann.
Regarding claim 20 (Canceled)
Regarding claim 22 (New)
Claim(s) 22 recite(s) the same or similar limitations as those addressed above for claim(s) 1.  The differences are addressed below:  
"A dust extractor for a power tool comprising a dust collection box…" However Hartmann teaches the dust extractor for a power tool comprising a dust collection box [Fig 1 & 3].
Claim(s) 22 is/are therefore rejected for the same reasons set forth above for claim(s) 1.

Response to Arguments
35 U.S.C. 112(b) Rejection
Applicant's arguments and amendments, see Pages 9-10, filed 10/29/2020 have been fully considered, see below for details. Rejections of 5/29/2020:
Claims 1: Found not persuasive. The definition or terms of degree of substaintially is not given in the specification and the specification specifically states that no air passes when an aperture is sealed (¶36 & ¶44-¶45). This is in conflict with the arguments and the claim limitations thereby the use of "substantially" in the claim renders the claim indefinite. The rejection above has been updated.
Claims 2-20: The rejections are withdrawn. 
Claim 2:  The rejection is withdrawn.

35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 10-13, filed 10/29/2020 have been fully considered and are moot in light of the new grounds of rejection, see above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723